DETAILED ACTION
1.	This communication is in response to the supplemental response filed on 12/22/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 5, 6, 9, 12-14, 16, and 19-21 (renumbered as 1-11) are allowed.




Reasons for allowance
2.	The prior art does not teach or fairly suggest captur(ing) a runtime state image of the container in which the application is running, wherein the runtime state image indexes the container memory data and the container file system data by a container identification and a state identification; add(ing) the runtime state image to a collection of runtime state images associated with the container over time, wherein the collection of runtime state images is stored in a state repository; sharing the state repository, including the runtime state image, among a plurality of hosts; and restor(ing) the container to a specified state by retrieving at least a portion of the memory data and file system data of the runtime state image from the collection of runtime state images, wherein restoring the container restores a runtime state of the application captured in the runtime state image, and wherein the step of capturing the runtime state image is performed by a first host and the step of restoring the container, including restoring the runtime state of the application captured in the runtime state image, is performed by a second host using a meta data structure representing a one-to-one mapping between the memory data and the file system data of the container for the runtime state image.
Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 10, 2021